EXHIBIT 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re Washington Mutual, Inc., et al. Case No. 08-12229 (MFW) Reporting Period: 02-01-11 to 02-28-11 MONTHLY OPERATING REPORT REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 Yes Bank Reconciliation (or copies of Debtors’ bank reconciliations) MOR-1a Refer to attached stmt Schedule of Professional Fees Paid MOR-1b Yes Copies of bank statements MOR-1c Refer to attached stmt Cash disbursements journals n/a Refer to MOR 1 for summary of all disbursements. Statement of Operations MOR-2 Yes See attached notes Balance Sheet MOR-3 Yes See attached notes Status of Post petition Taxes MOR-4 Yes Copies of IRS Form 6123 or payment receipt n/a Payroll services outsourced including remission of taxes Copies of tax returns filed during reporting period n/a See listing of filings Summary of Unpaid Post petition Debts MOR-4 n/a Detail on face of balance sheet. Listing of aged accounts payable MOR-4 Yes Accounts Receivable Reconciliation and Aging MOR-5 n/a No trade receivables Debtor Questionnaire MOR-5 Yes I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my knowledge and belief. /s/ John Maciel March 30, 2011 Signature of Authorized Individual* Date John Maciel Chief Financial Officer Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Washington Mutual, Inc., et al Case No. 08-12229 (MFW) DISCLAIMER Washington Mutual, Inc. (“WMI”) and WMI Investment Corp. (together, the “Debtors”) caution investors and potential investors in WMI not to place undue reliance upon the information contained in this Monthly Operating Report, which was not prepared for the purpose of providing the basis for an investment decision relating to any of the securities of WMI.The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the monthly operating guidelines as described in the Chapter 11 Trustee Handbook, United States Department of Justice, May 2004 in accordance with 28 U.S.C §586(a)(3).The Monthly Operating Report was not audited or reviewed by independent accountants; does not purport to present the financial statements of WMI in accordance with generally accepted accounting principles; does not purport to present the market value of WMI’s assets and liabilities or the recoverability of WMI’s assets; is in a format prescribed by applicable bankruptcy laws; and is subject to future adjustment and reconciliation.There can be no assurance that, from the perspective of an investor or potential investor in WMI’s securities, the Monthly Operating Report is complete.Results set forth in the Monthly Operating Report should not be viewed as indicative of future results.This disclaimer applies to all information contained herein. On September 26, 2008 (the “Petition Date”), the Debtors each commenced voluntary cases under chapter 11 of title 11 of the United States Code with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).Prior to the Petition Date, on September 25, 2008, the Director of the Office of Thrift Supervision appointed the Federal Deposit Insurance Corporation (the “FDIC”) as receiver for Washington Mutual Bank (“WMB”) and advised that the receiver was immediately taking possession of WMB’s assets.Immediately after its appointment as receiver, the FDIC sold substantially all the assets of WMB, including the stock of Washington Mutual Bank fsb, to JPMorgan Chase Bank, National Association (“JPMorgan”) pursuant to that certain Purchase and Assumption Agreement, Whole Bank, dated as of September 25, 2008 (the “Sale”). Prior to the Petition Date, WMI and WMB jointly maintained their respective financial records.As a result of the Sale, many of the Debtors’ books and records were seized by the FDIC and transferred to the custody of JPMorgan.Accordingly, the Debtors are not in control of certain information relating to their operations and financial affairs, including, but not limited to, certain accounting information.In addition, as of the date of the Sale, substantially all of WMB’s employees became employees of JPMorgan.Accordingly, this Monthly Operating Report was prepared, in part, based upon the information and work product and/or representations made available to the Debtors and their professionals by representatives of WMB and JPMorgan. Results represented in this Monthly Operating Report are consistent with WMI’s accounting practices as of the Petition Date.However, records of prepetition assets and liabilities, including, among other things, liabilities owed by WMI to WMB and its affiliates are likely to be adjusted.Further, claims have been filed against the Debtors in their chapter 11 cases that are not currently recorded on WMI’s books that, if allowed, would change the reported balances for pre-petition liabilities.The Debtors reserve all rights to amend the results represented in this Monthly Operating Report. Washington Mutual, Inc., et al. Case No.08-12229 (MFW) February 2011 Monthly Operating Report UNAUDITED MOR 1 Schedule of Cash Receipts and Disbursements Washington Mutual, Inc. WMI Investment Corp. Account Deposit Deposit Deposit Deposit Money Market General Deposit General Bank WMB/JPM WMB/JPM WMB/JPM WMB/JPM Bank of America Bank of America WMB/JPM Bank of America Bank Account xxx0667 xxx4234 xxx9626 xxx9663 xxx0658 xxx4228 WMI xxx4704 xxx4231 WMI Inv Corp Combined GL Account 70 /10450 70 / 10441 70 / 10451 70 / 10452 70 / 12510 70 /10305 Total 467 / 10450 467 / 10305 Total Total Opening Balance - 01/31/2011 Receipts Interest & investment returns 1 - Reimbursements/distributions from subs - Proceeds from BOLI surrender - Other miscellaneous receipts - Total Receipts 1 Transfers Sweep to/(from) Money Market account - - Transfer (to)/from Wells Managed Account - Total Transfers - Disbursements Salaries and benefits - - Travel and other expenses - Occupancy and supplies - - Professional fees - - Other outside services - - Bank fees - - US Trustee quarterly Fees - - Directors fees - - Taxes paid - Total Disbursements - Net Cash Flow 1 Cash - End of Month GL Balance Net value - short-term securities Total Cash & Cash Equivalents In re Washington Mutual, Inc., et al Case No. 08-12229 (MFW) February 2011 Monthly Operating Report UNAUDITED MOR 1a and MOR 1c Cash Bank Reconciliations The above-captioned debtors (the "Debtors") hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements and copies of all account reconciliations. I attest that each of the Debtors’ bank accounts is reconciled to monthly bank statements except those certain accounts ending in 0667, 4234, 9626, 9663 and 4704 (the “Excluded Accounts”). The Debtors’ standard practice is to ensure that each bank account is reconciled to monthly bank statements for each calendar month 30 days after month end. In May 2009, JPMorgan started transitioning bank accounts from the WMB deposit platform to the JPMorgan deposit platform.Since the transition, JPMorgan has only provided the Debtors with bank account statements for certain months.The Debtors have not received bank statements for the period covered by this MOR for the Excluded Accounts.Therefore, the Debtors are unable to reconcile information related to the Excluded Accounts against a related bank statement.The Debtors have continued to record interest income on the accounts consistent with prior practice and based on an existing agreement with JPMorgan. /s/ John Maciel John Maciel Chief Financial Officer Washington Mutual, Inc. Case No. 08-12229 (MFW) Washington Mutual, Inc., et al MOR-1B: Schedule of Professional Fees Paid Month Ended February 28, 2011 Washington Mutual, Inc. Check Amount Paid - Feb'11 Amount Paid CTD Payee Period Covered Number Date Fees Expense Fees Expense Akin, Gump, Strauss, Hauer & Feld LLP 11/01/10 - 11/30/10 Wire 02/10/11 $ Alvarez & Marsal 01/01/11 - 01/31/11 Wire 02/24/11 Ashby & Geddes, P.A. 12/01/10 - 12/31/10 Wire 02/18/11 Benesch, Friedlander, Coplan & Aronoff - - Blackstone Advisory Partners LLP 11/01/10 - 12/31/10 Wires 02/18/11, 02/24/11 Cole, Schotz, Meisel, Forman & Leonard, PA - - CONSOR Intellectual Asset Management - - CP Energy Group, LLC - - Davis Wright Tremaine LLP 10/01/10 - 11/30/10 02/17/11 Elliott Greenleaf 12/01/10 - 12/31/10 02/17/11 FTI Consulting, Inc. - - Gibson, Dunn & Crutcher LLP 11/01/10 - 11/30/10 02/17/11 - Grant Thornton - - Joele Frank, Wilkinson Brimmer Katcher 01/01/11 - 01/31/11 02/10/11 John W. Wolfe, P.S. 12/01/10 - 12/31/10 Wire 02/24/11 Kurtzman Carson Consultants LLC - - McKee Nelson LLP / Bingham McCutchen LLP - - McKenna Long & Aldridge - - Miller & Chevalier Chartered - - Milliman - - - Pepper Hamilton LLP 12/01/10 - 12/31/10 Wire 02/24/11 Perkins Coie LLP 10/01/10 - 10/31/10 Wire 02/18/11 Peter J. Solomon Company 11/01/10 - 11/30/10 Wire 02/03/11 PricewaterhouseCoopers LLP - - Quinn Emanuel Urquhart Oliver & Hedges 10/01/10 - 10/31/10 Wire 02/03/11 Richards, Layton & Finger P.A. 11/01/10 - 11/30/10 Wire 02/18/11 Shearman & Sterling LLP 12/01/10 - 12/31/10 02/24/11 Silverstein & Pomerantz, LLP - - Simpson Thacher & Bartlett LLP 10/01/10 - 12/31/10 02/17/11 Susman Godfrey LLP - - Towers Watson Pennsylvania Inc. 01/01/11 - 02/28/11 02/24/11 - - Venable LLP - - Weil, Gotshal & Manges LLP - - Total $ WMI Investment Corp. Check Amount Paid - Feb'11 Amount Paid CTD Payee Period Covered Number Date Fees Expense Fees Expense CP Energy Group, LLC - - Goldman, Sachs & Co. - - - Total $
